Citation Nr: 0311501	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-11 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Grave's disease, 
with Hashimoto's thyroiditis, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for Sjogren's disease, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for lupus, to include 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

5.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for seborrhea, claimed 
as a skin disorder, to include as due to an undiagnosed 
illness.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant served in the United States Reserves.  He also 
served on active duty from November 1990 to June 1991, which 
included service in Southwest Asia in support of Operation 
Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the RO in 
Philadelphia, Pennsylvania.  The case later came under the 
jurisdiction of the Chicago, Illinois RO.  

In November 2000, the Board remanded the claims on appeal for 
development which has yet to be satisfactorily completed.


REMAND

As noted by the Board in a November 2000 Remand in the 
instant appeal, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Before the Board, itself, could perform this necessary 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued a decision, which 
now requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that 38 
C.F.R. § 19.9(a)(2)(ii), which allowed for Board development, 
was invalid as contrary to 38 U.S.C.A. § 5103(b).  The 
development requested below must now be completed at the RO, 
so as to fulfill the requirements of VCAA under the above 
Federal Circuit case.  

The Board additionally notes that VA treatment records may 
still exist which have not been obtained at the RO.  While 
the RO made an attempt to comply with the November 2000 Board 
Remand in requesting VA treatment records from the North 
Chicago Medical Center, correspondence received in December 
2001 indicates that records from that facility dated prior to 
March 1993 were "retired?"  Follow-up clarification and 
proper documentation is obviously indicated.  Additionally, 
the Board notes that the March 1993 Persian Gulf War 
examination report of record is incomplete, and lacks any 
information as to diagnosis.  A complete copy of this most 
pertinent VA record must be obtained.  

Because of the change in the law brought about by VCAA, and 
in light of the need to remand the claims on appeal, upon 
remand, the Board is now of the opinion that the veteran 
should be afforded all indicated VA examinations pertinent to 
the disorders claimed on appeal.  The Board notes that the 
veteran has never been afforded VA examinations specific to 
disorders manifested by headaches, disorders of the thyroid, 
skin disorder, and systemic lupus erythematosus.  Finally, 
the Board notes that a VA skin examination needs to include 
an examiner's review of the veteran's VA examination reports 
of January 1996 and May 1999, noting that while seborrhea was 
initially suspected in September 1993, the veteran had since 
had multiple lipomas of the low back and skin lesions of the 
right side of the face, with notation of nodules of the lungs 
as well.  

Therefore, for these reasons, the case is remanded for the 
following development:  

1.  The RO should appropriately contact 
the veteran and give him another 
opportunity to submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for pertinent disability or 
associated symptomatology, from June 1991 
to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from June 1991 to 
the present--if not already of record, as 
identified by the veteran.  Without 
delay, however, and regardless of the 
veteran's response, if any, to the above, 
the RO-on its own initiative-should 
request and obtain copies of VA treatment 
records from the VA medical center 
located in North Chicago, Illinois, dated 
from June 1991 to the present.  If the 
request records are "retired," then 
this should be properly documented, and 
copies of the "retired" records should 
be requested and obtained for review on 
appeal.  

The RO should additionally request and 
obtain a full and complete copy of a 
March 1993 VA Persian Gulf War 
examination report, apparently conducted 
at the Wilkes-Barre VA Medical Center on 
March 11, 1993.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The veteran should be scheduled for 
complete VA examinations, to include a 
Persian Gulf War examination, each to 
determine the nature, date of onset and 
severity of any symptomatology pertinent 
to the appeal.  These VA examinations 
should include examinations for disorders 
manifested by headaches, disorders of the 
thyroid to include Grave's disease with 
Hashimoto's thyroiditis, Sjorgren's 
syndrome, systemic lupus erythematosus, 
as well as examinations for disorders of 
sleep and the skin.  The VA skin 
examination needs to include an 
examiner's review of the veteran's VA 
examination reports of January 1996 and 
May 1999, noting that while seborrhea was 
initially suspected in September 1993, 
the veteran had since had multiple 
lipomas of the low back and skin lesions 
of the right side of the face, with 
notation of nodules of the lungs as well.  
The examination for sleep disturbance 
should include consideration of an 
October 22, 1998 sleep deprivation study, 
and/or conducting a new sleep deprivation 
study, if thought to be indicated on 
examination.  

Each VA examination should include a 
thoughtful review of the veteran's 
documented clinical history, for each 
disorder claimed on appeal.  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to each examiner for 
review of pertinent documents.  Each 
examiner should specifically state if 
there are any findings or symptomatology 
attributable to service or service-
connected disability.

Each examiner should expressly offer an 
opinion as to whether any identified 
symptom or condition is attributable to a 
known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  

Each examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence-including both the 
veteran's reported history, and his 
documented clinical history.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If the decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


